DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/650,298, filed on July 14, 2017.  In response to Examiner’s Non-Final Rejection of February 11, 2021, Applicant, on April 14, 2021, amended Claims 1, 7, 8 and 15, cancelled Claims 22, 24 and 26 and added new Claims 27-29.  Claims 1, 4-8, 11-15, 18-21, 23, 25 and 27-29 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants claim amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1, 4-8, 11-15, 18-21, 23, 25. New 35 U.S.C. §103 rejections have been applied to new claims 27-29.

Response to Arguments
Applicant's arguments filed April 14, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed April 14, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claims do not recite an abstract idea that falls within one of these three categories and thus the claims do not recite an abstract idea under Prong One of Step 2A (see pg. 16-19).
	Applicant respectfully asserts that the claims do not recite a certain method of organizing human activity, at least because the simulation of application maintenance is used to automatically update a calendar time based on modified information and providing the calendar to another device based on automatically updating the calendar. Representative claim 1 recites a variety of non-human activities.
In response, Examiner respectfully disagrees. Examiner finds the claims predict performance metrics of application maintenance based on simulated data and modify information of the application maintenance based on simulated results, which Examiner finds constitutes methods based on business relations, as well as managing personal behavior. Examiner find automatically updating a calendar with an expected finish time based on the data analysis of modified information is not supported by the specification. Also, the calendar limitations are analyzed under Step 2A Prong Two as additional elements and not under Step 2A Prong One. For at least these reason, Examiner maintains the claims recite an abstract idea. 


Regarding the 35 U.S.C. 101 rejection, Applicant asserts that representative claim 1, as a whole, integrates a "practical application" at least because the additional elements of claim 1 reflect an improvement in the functioning of a computer, or an improvement to any other technology or technical field. In "[e]valuating improvements in the functioning of a computer, or an improvement to any other technology or technical field, (see pg. 20-23, Applicant Remarks). 
	In response, Examiner respectfully disagrees. As stated in the previous office action Examiner notes the advancements disclosed in RCT v. Microsoft, Diamond v. Diehr and SiRF Technology v. ITC recite improvements to the functioning of a computer, or an improvement to another technology or technical field and are not comparable the present claims. Specifically, in RCT v. Microsoft, the claims are directed to a process that uses less memory, had faster computation times, and processed improved image quality compared to other masks, Diamond v. Diehr utilized the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts, and SiRF Technology v. ITC disclosed a GPS receiver utilizing software that applies a mathematical formula to improve the ability to determine its position in weak environments.
In contrast, Examiner finds the present claims recite limitations more similar to concepts identified by the courts that are not indicative of integrating the abstract idea into a practical application. The specification recites: 
“performance of application maintenance may be improved by, for example, allowing for efficient and effective allocation of resources (e.g., computing resources or personnel) for performing application maintenance. Additionally, the performance of application maintenance may be improved based on the project report and/or the modified project report, thereby improving overall performance of the application. Furthermore, improved performance of the application, resulting from the improved application maintenance, may allow system software and hardware (e.g., associated with performing the application), to function more efficiently and/or effectively” (par. 0017; 0024 and similarly 0112). 



Regarding the 35 U.S.C. 101 rejection, Applicant asserts that representative claim 1, as a whole, integrates a "practical application" at least because the additional elements of claim 1 apply or use the alleged judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that claim 1 as a whole is more than a drafting effort designed to monopolize the alleged judicial exception (pg. 24-25, Applicant Remarks).
Thus, at least the above-identified features provide a user with a practical way of accurately predicting the performance of application maintenance. Accordingly, the above features of claim 1 clearly provide far more detail and more meaningful features than merely the alleged judicial exception of "a certain method of organizing human activity" as alleged by the Examiner, and therefore, would not monopolize the alleged judicial exceptions (see pg. 24-25, Applicant Remarks).
In response, Examiner respectfully disagrees. As stated in the previous office action, Diamond v. Diehr discloses an example that recites meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to the use of the Arrhenius equation in an automated process for operating a rubber‐
Additionally, Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection"). For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 101 rejection, Applicant states claims amount to significantly more than the alleged abstract idea of a certain method of organizing human activity or 
Applicant respectfully submits that "i. [i]mprovements to the functioning of a computer," and "ii. [i]mprovements to any other technology or technical field," have already been discussed above under Prong Two of Step 2A. 
Thus, even if it is necessary to apply Step 2B, the elements of the claims are sufficient to ensure that the claim amounts to "significantly more" than the alleged judicial exceptions. Independent claims 8 and 15, recite features similar to independent claim 1. Therefore, independent claims 1, 8, and 15, and the claims that depend thereon, also are patent eligible.
In response Examiner respectfully disagrees. First, as stated above, Examiner finds the present claims do not recite any similar improvements recited in Diamond v. Diehr. Additionally, in DDR Holdings, the court found the claims recited that when a third party's advertisement hyperlink was selected by a user on a host's web page, the system would automatically identify the host web page, retrieve corresponding "look and feel" information from storage for the host page and generate a hybrid web page including the merchant information from the third-party web page with the "look and feel" elements of the host's website. This is different from conventional Internet hyperlink operations which would redirect a user to the third-party page away from the host's web page when the hyperlink is activated and therefore added a specific limitation other than what is well-understood, routine and conventional in the field. Again, Examiner finds no similar improvements recited in the present invention. Specifically, Examiner finds the present invention uses generic computer elements as a tool to perform the instructions of the abstract idea. Examiner respectfully notes, the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-

Applicant Remarks, see pg. 27-28, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new grounds of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, 18-21, 23, 25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claims 1, 8 and 15, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘automatically update a calendar with an expected finish time of the application maintenance based on the modified information’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (MPEP § 2163.04). Applicant should specifically point out the support for any amendments made to the disclosure. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 23 and 27 are directed towards a device, claims 8, 11-14, 25 and 28 are directed towards a method and claims 15, 18-21 and 29 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1, 4-8, 11-15, 18-21, 23, 25 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite predicting performance metrics of application maintenance based on simulated data and modifying information of the application maintenance based on simulated results.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, simulate, based on the group information and the priority information, performing the application maintenance to determine a simulation result, the simulation result including information associated with one or more predicted performance metrics associated with performing the application maintenance; simulate, based on the modified information, performing the application maintenance to determine a modified simulation result, the modified simulation result including modified performance information associated with the one or more predicted performance metrics; identify, based on a comparison of the simulation result and the modified simulation result, an improvement in predicted performance of the application maintenance, the improvement corresponding to the modified simulation result, and  the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance constitutes methods based on 
 This judicial exception is not integrated into a practical application. In particular, the Claim 1 recites receive group information, ticket information and modified information; provide, based on identifying the improvement in predicted performance, the modified information; automatically update a calendar with an expected finish time of the application maintenance based on the modified information; and provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea.  The device recited in claims 8 and non-transitory computer-readable medium storing instructions executed by a process in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other than the abstract idea per se, including processor(s), device and non-transitory computer-readable Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0040]-[0041], [0045]-[0046]; [0119]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, Claims 4-7, 11, 13, 14, 18-20, 22, 24 and 26 recite receiving and/or providing limitations considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 4-7, 11-14 and 18-26 recite further steps that further narrow the abstract idea. No additional computer elements are disclosed in the dependent claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 14-16 and 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al., U.S. Publication No. 2015/0106143 [hereinafter Rai], in view of Bournas, U.S. Publication No. 2014/0244333 [hereinafter Bournas], and further in view of Kenkre et al., U.S. Publication No. 2017/0068923 [hereinafter Kenkre].

Referring to Claim 1, Rai teaches: 
A device, comprising:
one or more processors to (Rai, [0022]):
receive group information, associated with performing application maintenance, that includes information corresponding to one or more resources, associated with performing the application maintenance, and information associated with one or more shifts of the one or more resources (Rai, [0029]), “The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases 
receive ticket information, associated with performing the application maintenance, that includes priority information and effort information associated with a plurality of ticket types associated with performing the application maintenance (Rai, [0028]), “The ticket may indicate a task that the client requests the vendor to fulfill in a given time. In one example, the ticket may include the request to install/upgrade an application in a database of the client…The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances”, 
the priority information indicating, for each ticket type of the plurality of ticket types, a respective measure of priority (Rai, [0030]), “the service level constraints may comprise maximum response time that the vendor may take for processing a ticket, maximum resolution time for each ticket type, and lower resolution time for ticket type of higher priority, etc.”; (Rai, [0028]), “The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets…”;
the effort information indicating, for each ticket type of the plurality of ticket types, a respective measure of effort associated with resolving a ticket of the ticket type (Rai, [0037]), “the resources to be allotted for the subset may be calculated using effort requirements for each 
simulate, based on the group information and the priority information, performing the application maintenance to determine a simulation result, the simulation result including information associated with one or more predicted performance metrics associated with performing the application maintenance (Rai, [0015]), “In order to allot the plurality of configuration elements, a model may be created to meet the plurality of SLA compliances. The model may be created by allocating a subset of the plurality of configuration elements to meet the SLA. The model may be simulated to verify the plurality of SLA compliances being met by the subset allotted. After simulating the model based on the subset allotted, a time series data indicating behavior of the model may be obtained. The time series data obtained may show utilization/performance of the subset allotted for a predefined time interval”; (Rai, [0049]), “Based on the simulation, the optimal resources required to meet the SLA may be estimated. In one example, the model may be simulated based on the SLA compliance specified for the SLA. For example, consider the SLA compliance specified to meet the SLA is 95%...The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets…”;
receive modified information associated with performing the application maintenance (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model…For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 9, [0056]), “the model 
the modified information including modified group information that is different from the group information, or the modified information including modified ticket information that is different from the ticket information (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model…For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 9, [0056]; [0048]); 
simulate, based on the modified information, performing the application maintenance to determine a modified simulation result (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model and may simulate the model to optimize the model. For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 10, [0057]), “… Based on the simulation, the utilization of the resources to meet the SLA compliance may be determined. For the plurality of configuration elements allotted as shown in Table 9, the utilization of the resources may be obtained and the results may be presented as Table 10”, 
the modified simulation result including modified performance information associated with the one or more predicted performance metrics (Rai, [0052]), “The model may be modified until an optimal allocation of the configuration elements are obtained for the subset”; (Rai, Table 8; [0055]), “Based on the resources allotted for the model, the model may be simulated”; and 
identify, based on a comparison of the simulation result and the modified simulation result, an improvement in predicted performance of the application maintenance, the Examiner finds the optimized allocation of another subset sufficiently teaches an improvement in predicted performance. 
Rai teaches simulations may show the optimal resources required corresponding to the model to resolve tickets (see par. 0046), where resources may comprise employees or databases that are available to be allocated to process tickets (see par. 0029), but Rai does not explicitly teach: 
the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance; 
automatically update a calendar with an expected finish time of the application maintenance based on the modified information; and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 

the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance (Bournas, Fig. 4A, [0018]), “…create initial scheme mod 302 creates an initial staffing scheme… This initial staffing scheme will not necessarily meet service level agreement SLA targets and/or other prudential rules or guidelines. This initial scheme may well include over-staffed shifts and/or under-staffed shifts…refine this staffing scheme into an optimal scheme…”; (Bournas, [0019]), “…The SRUs are added one at a time to whichever shift in the scheduling period is most likely to benefit from an additional SRU in the service class being adjusted… When the appropriate shift is chosen and the iterative SRU addition has been made to that shift, then it is determined whether the new schedule, with the latest iterative SRU addition, is a feasible solution…”; (Bournas, [0026]-[0027]), “…After all service classes, 2 to n, have been adjusted, the optimal staffing solution has been obtained and processing proceeds to step S446 (see FIG. 4B) and, then… at step S406, output schedule mod 312 outputs the optimal solution”; (Bournas, [0031]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the allocation of resources to process tickets in Rai to include the modified scheduling limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).
Rai teaches time taken to resolve ticket requests (see par. 0034), modifying the resources allotted for the model and may simulate the model until an optimal allocation of the configuration 
automatically update a calendar with an expected finish time of the application maintenance based on the modified information; and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 
However Kenkre teaches:  
automatically update a calendar with an expected finish time of the application maintenance based on the modified information (Kenkre, [0045]), “The notification may include modifying the time and/or resource estimate for the asset in the asset group for which the activity has not been completed. For example, during execution of the plan, the system may modify the time and resource estimates for the remaining three pumps to be one day with two resources. This may additionally update the entire duration and resource requirement for the remaining activities within the overall plan”; (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0039]); and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0053]). 


Referring to Claim 7, the combination of Rai in view of Bournas in view of Kenkre teaches the device of claim 1. Rai further teaches:
where the information associated with the one or more predicted performance metrics includes a notification of whether the simulation result indicates that the simulated performance of the application maintenance satisfies a service level agreement associated with performing the application maintenance (Rai, [0015), “… a model may be created to meet the plurality of SLA compliances. The model may be created by allocating a subset of the plurality of configuration elements to meet the SLA. The model may be simulated to verify the plurality of SLA compliances being met by the subset allotted. After simulating the model based on the subset allotted, a time series data indicating behavior of the model may be obtained. The time series data obtained may show utilization/performance of the subset allotted for a predefined time interval”; (Rai, [0050]-[0051]), “the model may be simulated to see the SLA compliance in an order of critical, high, medium, and low. The simulation obtained may show a status of the SLA such that the subset for the model may be realloted with the resources…Based on the performance of the subset allotted to meet the SLA, the model may be optimized… the model may be optimized to obtain an optimal allocation of the plurality of configuration elements. For . 

Referring to Claim 8, Rai teaches: 
A method, comprising:
determining, by a device, group information associated with an application maintenance project, the group information including information corresponding to one or more resources associated with the application maintenance project, and the group information including information associated with one or more shifts of the one or more resources (Rai, [0029]), “The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database…the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has”; and
determining, by the device, ticket information associated with the application maintenance project, the ticket information including priority information and effort information associated with a plurality of ticket types associated with to the application maintenance project (Rai, [0028]), “The ticket may indicate a task that the client requests the vendor to fulfill in a given time. In one example, the ticket may include the request to install/upgrade an application 
the priority information indicating, for each ticket type of the plurality of ticket types, a respective measure of priority (Rai, [0030]), “the service level constraints may comprise maximum response time that the vendor may take for processing a ticket, maximum resolution time for each ticket type, and lower resolution time for ticket type of higher priority, etc.”; (Rai, [0028]), “The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets…”;
the effort information indicating, for each ticket type of the plurality of ticket types, a respective measure of effort associated with resolving a ticket of the ticket type (Rai, [0037]), “the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources…”;	 
simulating, by the device and based on the group information and the priority information, a performance of application maintenance, associated with the application maintenance project, to determine a simulation result, the simulation result including information associated with one or more predicted performance metrics associated with the simulated performance of application maintenance (Rai, [0018]-[0019]), “The system 102 may simulate the model to verify the plurality of SLA compliances being met by the subset allotted… the system 
receiving, by the device, modified information associated with performing the application maintenance (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model…For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 9, [0056]), “the model may be optimized by allocating another subset of the plurality of configuration elements. Consider another subset of the plurality of configuration elements is allotted as shown in Table 9”; (Rai, [0047]-[0048]; [0065]), 
the modified information including modified group information, associated with the application maintenance project, that differs from the group information, or the modified information including modified ticket information, associated with the application maintenance 
simulating, by the device and based on the modified information, another performance of application maintenance, associated with the application maintenance project, to determine a modified simulation result (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model and may simulate the model to optimize the model. For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 10, [0057]), “… Based on the simulation, the utilization of the resources to meet the SLA compliance may be determined. For the plurality of configuration elements allotted as shown in Table 9, the utilization of the resources may be obtained and the results may be presented as Table 10”, 
the modified simulation result including modified performance information associated with the one or more predicted performance metrics (Rai, [0052]), “The model may be modified until an optimal allocation of the configuration elements are obtained for the subset”; (Rai, Table 8; [0055]), “Based on the resources allotted for the model, the model may be simulated”; and 
identifying, by the device and based on a comparison of the simulation result and the modified simulation result, an improvement in predicted performance of the application maintenance, the improvement corresponding to the modified simulation result; and providing, by the device and based on identifying the improvement in predicted performance, the modified information (Rai, Table 10, [0057]), “… Based on the simulation, the utilization of the resources to meet the SLA compliance may be determined. For the plurality of configuration elements Examiner finds the optimized allocation of another subset sufficiently teaches an improvement in predicted performance. 
Rai teaches simulations may show the optimal resources required corresponding to the model to resolve tickets (see par. 0046), where resources may comprise employees or databases that are available to be allocated to process tickets (see par. 0029), but Rai does not explicitly teach: 
the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance project; 
automatically updating, by a device, a calendar with an expected finish time of the application maintenance based on the modified information; and
providing, by the device, the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 
However Bournas teaches: 
the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance project (Bournas, Fig. 4A, [0018]), “…create initial scheme mod 302 creates an initial staffing 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the allocation of resources to process tickets in Rai to include the modified scheduling limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).
Rai teaches time taken to resolve ticket requests (see par. 0034), modifying the resources allotted for the model and may simulate the model until an optimal allocation of the configuration elements are obtained for the subset (see par. 0052) and controlling access to view information of the client for personnel at an organization (see par. 0035), but Rai does not explicitly teach: 
automatically updating, by a device, a calendar with an expected finish time of the application maintenance based on the modified information; and
providing, by the device, the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 
However Kenkre teaches:  
automatically updating, by a device, a calendar with an expected finish time of the application maintenance based on the modified information (Kenkre, [0045]), “The notification may include modifying the time and/or resource estimate for the asset in the asset group for which the activity has not been completed. For example, during execution of the plan, the system may modify the time and resource estimates for the remaining three pumps to be one day with two resources. This may additionally update the entire duration and resource requirement for the remaining activities within the overall plan”; (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0039]; [0053]); and
providing, by the device, the calendar to another device associated with scheduling personnel based on automatically updating the calendar (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0053]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the fulfillment times for tasks in Rai to include the updating and providing limitations as taught by Kenkre. The motivation for doing this would have been to 

Referring to Claim 12, the combination of Rai in view of Bournas in view of Kenkre teaches the method of claim 8. Rai further teaches: 
	where determining the group information or determining the ticket information comprises:
determining the group information or determining the ticket information based on information provided by an application maintenance server associated with the application maintenance project (Rai, [0028]-[0029]), “The ticket may indicate a task that the client requests the vendor to fulfill in a given time. In one example, the ticket may include the request to install/upgrade an application in a database of the client… details of the employees may be received from the database…”; (Rai, [0020]).

Referring to Claim 14, the combination of Rai in view of Bournas in view of Kenkre teaches the method of claim 8. Rai further teaches:
where the information associated with the one or more predicted performance metrics includes a notification of whether the simulation result indicates that the simulated performance of the application maintenance satisfies a service level agreement associated with the application maintenance project (Rai, [0015), “… a model may be created to meet the plurality of SLA compliances. The model may be created by allocating a subset of the plurality of configuration elements to meet the SLA. The model may be simulated to verify the plurality of SLA 

Referring to Claim 15, Rai teaches: 
A non-transitory computer-readable medium storing instructions (Rai, [0024]), the instructions comprising:
one or more instructions that, when executed by one or more processors (Rai, [0022]; [0059]), cause the one or more processors to:
receive group information, associated with performing application maintenance, that includes information corresponding to one or more resources, associated with performing the application maintenance, and information associated with one or more shifts of the one or more resources (Rai, [0029]), “The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases 
receive ticket information, associated with performing the application maintenance, that includes priority information and effort information associated with a set of ticket types associated with performing the application maintenance (Rai, [0028]), “The ticket may indicate a task that the client requests the vendor to fulfill in a given time. In one example, the ticket may include the request to install/upgrade an application in a database of the client…The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances”, 
the priority information indicating, for each ticket type of the set of ticket types, a respective measure of priority (Rai, [0030]), “the service level constraints may comprise maximum response time that the vendor may take for processing a ticket, maximum resolution time for each ticket type, and lower resolution time for ticket type of higher priority, etc.”; (Rai, [0028]), “The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets…”;
the effort information indicating, for each ticket type of the set of ticket types, a respective measure of effort associated with resolving a ticket of the ticket type (Rai, [0037]), “the resources to be allotted for the subset may be calculated using effort requirements for each 
simulate, based on the group information and the priority information, performance of the application maintenance to determine a simulation result, the simulation result including information associated with one or more predicted performance metrics associated with the simulated performance of the application maintenance (Rai, [0015]), “In order to allot the plurality of configuration elements, a model may be created to meet the plurality of SLA compliances. The model may be created by allocating a subset of the plurality of configuration elements to meet the SLA. The model may be simulated to verify the plurality of SLA compliances being met by the subset allotted. After simulating the model based on the subset allotted, a time series data indicating behavior of the model may be obtained. The time series data obtained may show utilization/performance of the subset allotted for a predefined time interval”; (Rai, [0049]), “Based on the simulation, the optimal resources required to meet the SLA may be estimated. In one example, the model may be simulated based on the SLA compliance specified for the SLA. For example, consider the SLA compliance specified to meet the SLA is 95%...The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets…”; 
receive modified information associated with performing the application maintenance (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model…For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 9, [0056]), “the model 
the modified information including modified group information that is different from the group information, or the modified information including modified ticket information that is different from the ticket information (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model…For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 9, [0056]; [0048]); 
simulate, based on the modified information, performing the application maintenance to determine a modified simulation result (Rai, [0052]), “If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model and may simulate the model to optimize the model. For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA”; (Rai, Table 10, [0057]), “… Based on the simulation, the utilization of the resources to meet the SLA compliance may be determined. For the plurality of configuration elements allotted as shown in Table 9, the utilization of the resources may be obtained and the results may be presented as Table 10”, 
the modified simulation result including modified performance information associated with the one or more predicted performance metrics (Rai, [0052]), “The model may be modified until an optimal allocation of the configuration elements are obtained for the subset”; (Rai, Table 8; [0055]), “Based on the resources allotted for the model, the model may be simulated”; and 
identify, based on a comparison of the simulation result and the modified simulation result, an improvement in predicted performance of the application maintenance, the Examiner finds the optimized allocation of another subset sufficiently teaches an improvement in predicted performance. 
Rai teaches simulations may show the optimal resources required corresponding to the model to resolve tickets (see par. 0046), where resources may comprise employees or databases that are available to be allocated to process tickets (see par. 0029), but Rai does not explicitly teach: 
the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance; 
automatically update a calendar with an expected finish time of the application maintenance based on the modified information; and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 

the modified information causing scheduling of at least one computing resource, associated with the one or more resources, to perform the application maintenance (Bournas, Fig. 4A, [0018]), “…create initial scheme mod 302 creates an initial staffing scheme… This initial staffing scheme will not necessarily meet service level agreement SLA targets and/or other prudential rules or guidelines. This initial scheme may well include over-staffed shifts and/or under-staffed shifts…refine this staffing scheme into an optimal scheme…”; (Bournas, [0019]), “…The SRUs are added one at a time to whichever shift in the scheduling period is most likely to benefit from an additional SRU in the service class being adjusted… When the appropriate shift is chosen and the iterative SRU addition has been made to that shift, then it is determined whether the new schedule, with the latest iterative SRU addition, is a feasible solution…”; (Bournas, [0026]-[0027]), “…After all service classes, 2 to n, have been adjusted, the optimal staffing solution has been obtained and processing proceeds to step S446 (see FIG. 4B) and, then… at step S406, output schedule mod 312 outputs the optimal solution”; (Bournas, [0031]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the allocation of resources to process tickets in Rai to include the modified scheduling limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).
Rai teaches time taken to resolve ticket requests (see par. 0034), modifying the resources allotted for the model and may simulate the model until an optimal allocation of the configuration 
automatically update a calendar with an expected finish time of the application maintenance based on the modified information; and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar. 
However Kenkre teaches:  
automatically update a calendar with an expected finish time of the application maintenance based on the modified information (Kenkre, [0045]), “The notification may include modifying the time and/or resource estimate for the asset in the asset group for which the activity has not been completed. For example, during execution of the plan, the system may modify the time and resource estimates for the remaining three pumps to be one day with two resources. This may additionally update the entire duration and resource requirement for the remaining activities within the overall plan”; (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0039]; [0053]); and
provide the calendar to another device associated with scheduling personnel based on automatically updating the calendar (Kenkre, [0041]), “after receiving and analyzing all the plans in an overall plan (e.g., the maintenance plan for the whole plant), may generate the overall plan. This overall plan may include the received plans which may have additionally been modified to reconcile the discrepancies that were detected and provided to the user”; (Kenkre, [0053]). 


Referring to Claim 21, the combination of Rai in view of Bournas teaches the non-transitory computer-readable medium of claim 15. Rai teaches performance of a subset of resources allotted (see par. 0051), but Rai does not explicitly teach: 
where the modified performance information associated with the one or more predicted performance metrics indicates that the application maintenance can be performed with reduced computing resource consumption relative to a computing resource consumption associated with the group information and the ticket information.
However Bournas teaches: 
where the modified performance information associated with the one or more predicted performance metrics indicates that the application maintenance can be performed with reduced computing resource consumption relative to a computing resource consumption associated with the group information and the ticket information (Bournas, [0106]), “algorithms and/or techniques for determining staffing level with reduced simulation… staffing level determination algorithms that: (i) apply to staffing a ticketing system; (ii) use simulation (albeit reduced simulation) to determine a staffing level”; (Bournas, [0020]), “When mod 304 determines a "feasible solution" in step S402 processing proceeds to step S403 where mod 306 (see FIG. 3) 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the performance information in Rai to include the reduction limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).

Referring to Claim 23, the combination of Rai in view of Bournas teaches the device of claim 1. Rai teaches performance of a subset of resources allotted (see par. 0051), but Rai does not explicitly teach: 
where the modified performance information associated with the one or more predicted performance metrics indicates that the application maintenance can be performed with reduced computing resource consumption relative to a computing resource consumption associated with the group information and the ticket information.
However Bournas teaches: 
where the modified performance information associated with the one or more predicted performance metrics indicates that the application maintenance can be performed with reduced computing resource consumption relative to a computing resource consumption associated with the group information and the ticket information (Bournas, [0106]), “algorithms and/or 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the performance information in Rai to include the reduction limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).

Referring to Claim 25, the combination of Rai in view of Bournas teaches the method of claim 8. Rai teaches performance of a subset of resources allotted (see par. 0051), but Rai does not explicitly teach: 
where the modified performance information associated with the one or more predicted performance metrics indicates that the application maintenance can be performed with reduced computing resource consumption relative to a computing resource consumption associated with the group information and the ticket information.
However Bournas teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the performance information in Rai to include the reduction limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of developing a process that efficiently searches for an optimal allocation per shift (see Bournas par. 0033).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al., U.S. Publication No. 2015/0106143 [hereinafter Rai], in view of Bournas, U.S. Publication No. 2014/0244333 [hereinafter Bournas], in view of Kenkre et al., U.S. Publication No. [hereinafter Kenkre], and further in view of Hiltunen et al., U.S. Publication No. 2010/0162257 [hereinafter Hiltunen]. 

Referring to Claim 4, the combination of Rai in view of Bournas in view of Kenkre in view of Hiltunen teaches the device of claim 1. Rai teaches modifying a model until an optimal allocation of configuration elements are met (see par. 0052), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach: 
where the one or more processors are further to:
provide a notification that the modified simulation result indicates the improvement in predicted performance.
However Hiltunen teaches: 
where the one or more processors are further to:
provide a notification that the modified simulation result indicates the improvement in predicted performance (Hiltunen, [0053]-[0057]), “method 400 determines one or more adaptation policies for configuring the system in accordance with the optimal configuration. For example, for a given workload level, one or more adaptation policies may be developed to reach the optimal configuration… the method notifies the user, network administrator, and/or system whether or not the implementation of one or more adaptation policies was successful”; (Hiltunen, [0058]), “any data, records, fields, and/or intermediate results discussed in the method 400 can be stored, displayed and/or outputted to another device as required for a particular application”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the determine and provide limitations as taught by Hiltunen. The motivation for doing 

Referring to Claim 5, the combination of Rai in view of Bournas in view of Kenkre in view of Hiltunen teaches the device of claim 4. Rai teaches simulations may show the optimal resources required corresponding to the model to resolve tickets (see par. 0046), but Rai does not explicitly teach:
where the one or more processors are further to:
provide a recommendation associated with achieving the improvement in predicted performance. 
However Bournas teaches: 
where the one or more processors are further to:
provide a recommendation associated with achieving the improvement in performing the application maintenance (Bournas, [0027]), “output schedule mod 312 outputs the optimal solution, as determined by process 400a (for example, saved to a file, displayed to a user's screen, sent as an email, printed out as hard copy, populated into a spreadsheet, etc.)”; (Bournas, [0075]-[0080]), “recommended pool solution”.  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Rai to include the provide limitation as taught by Bournas. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to include the results of 

Referring to Claim 11, the combination of Rai in view of Bournas in view of Kenkre in view of Hiltunen teaches the method of claim 8. Rai teaches modifying a model until an optimal allocation of configuration elements are met (see par. 0052), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach: 
further comprising:
providing a notification that the modified simulation result indicates the improvement in predicted performance.
However Hiltunen teaches: 
further comprising:
providing a notification that the modified simulation result indicates the improvement in predicted performance (Hiltunen, [0053]-[0057]), “method 400 determines one or more adaptation policies for configuring the system in accordance with the optimal configuration. For example, for a given workload level, one or more adaptation policies may be developed to reach the optimal configuration… the method notifies the user, network administrator, and/or system whether or not the implementation of one or more adaptation policies was successful”; (Hiltunen, [0058]), “any data, records, fields, and/or intermediate results discussed in the method 400 can be stored, displayed and/or outputted to another device as required for a particular application”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the determining and providing limitations as taught by Hiltunen. The motivation for 

Referring to Claim 18, the combination of Rai in view of Bournas in view of Kenkre in view of Hiltunen teaches the non-transitory computer-readable medium of claim 15.  Rai teaches modifying a model until an optimal allocation of configuration elements are met (see par. 0052), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide a notification that the modified simulation result indicates the improvement in predicted performance.
However Hiltunen teaches: 
where the one or more instructions, when executed by the one or more processors (Hiltunen, [0060]), further cause the one or more processors to:
provide a notification that the modified simulation result indicates the improvement in predicted performance (Hiltunen, [0053]-[0057]), “method 400 determines one or more adaptation policies for configuring the system in accordance with the optimal configuration. For example, for a given workload level, one or more adaptation policies may be developed to reach the optimal configuration… the method notifies the user, network administrator, and/or system whether or not the implementation of one or more adaptation policies was successful”; (Hiltunen, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the determine and provide limitations as taught by Hiltunen. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of identifying an optimal configuration that maximizes the overall utility for a given workload (see Hiltunen par. 0004).

Claims 6, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al., U.S. Publication No. 2015/0106143 [hereinafter Rai], in view of Bournas, U.S. Publication No. 2014/0244333 [hereinafter Bournas], in view of Kenkre et al., U.S. Publication No. 2017/0068923 [hereinafter Kenkre], and further in view of Venkata et al., U.S. Publication No. 2016/0224915 [hereinafter Venkata]. 

Referring to Claim 6, the combination of Rai in view of Bournas in view of Kenkre teaches the device of claim 1. Rai teaches tickets indicated a requested task by a client (see par. 0028), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach:
where the one or more processors are further to:
provide historical ticket information, associated with performing application maintenance for one or more applications, as input to a predictive model; and 
where the one or more processors, when receiving the ticket information, are to:
receive the ticket information as an output of the predictive model.
However Venkata teaches: 
where the one or more processors are further to (Venkata, [0052]):
provide historical ticket information, associated with performing application maintenance for one or more applications, as input to a predictive model (Venkata, [0024]), “say for incident management process how much time the resource takes for incident login, checking against non error database, to respond to the customer with solution, resolving issue, updating knowledge database” (Venkata, [0027]), “a L1.5 layer which is used to resolve tickets using a non error database. In this process, when a ticket is received, the L1.5 layer checks pattern of the ticket and checks for same pattern in the non error database and when a match is found, the ticket is resolved considering the match…data regarding standard operating procedures maintained in an associated database also is considered while deciding execution strategies for a ticket”; and 
where the one or more processors, when receiving the ticket information (Venkata, [0052]), are to:
receive the ticket information as an output of the predictive model (Venkata, [0027]), “customer business unit/target operating module may be a L1.5 layer which is used to resolve tickets using a non error database. In this process, when a ticket is received, the L1.5 layer checks pattern of the ticket and checks for same pattern in the non error database and when a match is found, the ticket is resolved considering the match. In an embodiment, incoming tickets are segregated based on complexity levels and lesser complexity type tickets are assigned to the L1.5 layer. The complexity of a ticket may be measured/determined on an engagement level. In a preferred embodiment, data regarding standard operating procedures maintained in an associated 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the provide and receive limitations as taught by Venkata. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of improving throughput of the application support management (see Venkata par. 0002).

Referring to Claim 13, the combination of Rai in view of Bournas in view of Kenkre teaches the method of claim 8. Rai teaches tickets indicated a requested task by a client (see par. 0028), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach:
further comprising:
providing historical ticket information, associated with the application maintenance project, as input to a predictive model; and
where determining the ticket information further comprises:
determining the ticket information based on an output of the predictive model. 
However Venkata teaches: 
further comprising:
providing historical ticket information, associated with the application maintenance project, as input to a predictive model (Venkata, [0024]), “say for incident management process how much time the resource takes for incident login, checking against non error database, to respond to the customer with solution, resolving issue, updating knowledge database” (Venkata, [0027]), “a L1.5 layer which is used to resolve tickets using a non error database. In this process, when a ticket is received, the L1.5 layer checks pattern of the ticket and checks for same pattern in the non error database and when a match is found, the ticket is resolved considering the match…data regarding standard operating procedures maintained in an associated database also is considered while deciding execution strategies for a ticket”; and
where determining the ticket information further comprises:
determining the ticket information based on an output of the predictive model (Venkata, [0027]), “customer business unit/target operating module may be a L1.5 layer which is used to resolve tickets using a non error database. In this process, when a ticket is received, the L1.5 layer checks pattern of the ticket and checks for same pattern in the non error database and when a match is found, the ticket is resolved considering the match. In an embodiment, incoming tickets are segregated based on complexity levels and lesser complexity type tickets are assigned to the L1.5 layer. The complexity of a ticket may be measured/determined on an engagement 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the providing and determining limitations as taught by Venkata. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of improving throughput of the application support management (see Venkata par. 0002).

Referring to Claim 19, the combination of Rai in view of Bournas in view of Kenkre teaches the non-transitory computer-readable medium of claim 15. Rai teaches tickets indicated a requested task by a client (see par. 0028), but the combination of Rai in view of Bournas in view of Kenkre does not explicitly teach:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide historical group information, associated with performing application maintenance for another application, as input to a predictive model;
where the instructions, that cause the one or more processors to receive the group information, cause the one or more processors to:
receive the group information based on an output of the predictive model. 
However Venkata further teaches: 
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide historical group information, associated with performing application maintenance for another application, as input to a predictive model (Venkata, [0048]), “the optimization phase (702), the application support & maintenance system 100 focuses on improving value and in delivery of service excellence… The performance management focuses on development of skills of resources. So as to analyze performance of various resources in the organization, the performance management module 104 in the application support & maintenance system 100 performs a variability analysis during which skill gap of each resource is identified by comparing with specific benchmarks. The performance is analyzed by considering various parameters such as type of process/ticket being handled by each resource, skill set required to handle each task and so on…”;
where the instructions, that cause the one or more processors to receive the group information, cause the one or more processors to:

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the provide and receive limitations as taught by Venkata. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of improving throughput of the application support management (see Venkata par. 0002).

Referring to Claim 20, the combination of Rai in view of Bournas in view of Kenkre teaches the non-transitory computer-readable medium of claim 15. Rai teaches simulations may 
where the one or more instructions, that cause the one or more processors to provide the modified information, cause the one or more processors to: 
provide the modified information to cause an action, associated with performing the application maintenance, to be automatically performed. 
However Venkata teaches: 
where the one or more instructions, that cause the one or more processors to provide the modified information, cause the one or more processors to: 
provide the modified information to cause an action, associated with performing the application maintenance, to be automatically performed (Venkata, [0029]), “The automation tools set 103 possesses set of tools that are required to change the process as decided during the standardization process. The tools may refer to automation tools which may be used to automate certain processes”; (Venkata, [0024]-[0025]), “[0024] The standardization module 102 fetches selected data from output of the right sizing module 101 and other required data… identifies the set of processes required to perform an incident management process, a problem management process, a chain management process and so on and generates a value stream map separately for each of these processes indicating how these processes are being carried out by a resource…This may help the system to analyze efficiency of the process being implemented in the organization…Based on the analysis performed by the standardization module 102, decision (s) may be made as to how the roles and responsibilities may be allocated among available resources… This may be done in such a way that the process is aligned towards the business needs”; (Venkata, [0023]; [0035]), “the right sizing module 101 performs a dynamic shift 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Rai in view of Bournas in view of Kenkre to include the provide limitation as taught by Venkata. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of improving throughput of the application support management (see Venkata par. 0002).









Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al., U.S. Publication No. 2015/0106143 [hereinafter Rai], in view of Bournas, U.S. Publication No. 2014/0244333 [hereinafter Bournas], in view of Kenkre et al., U.S. Publication No. 2017/0068923 [hereinafter Kenkre], and further in view of Wolpert et al., U.S. Publication No. 2009/0035736 [hereinafter Wolpert]. 

Referring to Claim 27, the combination of Rai in view of Bournas in view of Kenkre teaches the device of claim 1. Rai teaches simulations models that uses time series data to show 
where the one or more processors, when simulating performing the application maintenance to determine the simulation result, are to:
simulate performing the application maintenance by using a virtual clock based simulation engine that creates a ticket queue based on ticket inflow rates during a simulated day, where a variance of the ticket inflow rates simulates actual ticket inflow associated with the application maintenance.
However Wolpert teaches: 
where the one or more processors, when simulating performing the application maintenance to determine the simulation result, are to:
simulate performing the application maintenance by using a virtual clock based simulation engine that creates a ticket queue based on ticket inflow rates during a simulated day, where a variance of the ticket inflow rates simulates actual ticket inflow associated with the application maintenance (Wolpert, [0063]), “Scenario time refers to the time on a virtual clock within the scenario during the simulation--that is, the time that the simulator is representing at the current point in the simulation. Scenario times are represented as a week number (e.g. Week 2) plus a day of the week and a time. Within any given stage of the simulation, every second of the personnel's (simulation) time corresponds to a second of scenario time elapsing. This means that, effectively, events within a stage are occurring in real time. Each stage, however, has its own virtual start time (in scenario time), which allows a scenario to warp forwards in time when nothing relevant, i.e. no event, is to occur until then. For example, personnel may be provided with an hour to respond to something that occurs on a hypothetical Monday morning, only to 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the time-series simulation models in Rai to include the virtual clock limitations as taught by Wolpert. The motivation for doing this would have been to improve the method of optimizing allocation of configuration elements in the service engagement in Rai (see par. 0002) to efficiently include the results of virtual simulations (see Wolpert par. 0088).

Claims 28 and 29 disclose substantially the same subject matter as Claim 27 and are rejected using the same rationale as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steffens et al., (US 20040148604 A1) – Reference clock means conceived to simulate a virtual reference clock that provides a plurality of reference clock cycles, wherein a reference clock cycle of the plurality of reference clock cycles is proportional to a ratio between the plurality of real-time clock cycles and the number of clock cycles comprised within the real-time budget.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624